                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL A. CALDWELL,

       Plaintiff,
                                                   No. 1:20-cv-00411
v
                                                   HON. ROBERT J. JONKER
GRETCHEN WHITMER, in her personal
and representative capacities, JOSEPH              MAG. RAY KENT
M. GASPER, in his individual and
representative capacities, and MICHIGAN
STATE POLICE, an agency of the State of
Michigan,

       Defendants.


James K. Fett (P39461)                             Joseph T. Froehlich (P71887)
Fett & Fields PC                                   Kyla Barranco (P81082)
Attorney for Plaintiff                             Jessica McGivney (P64553)
805 E. Main Street                                 Mark E. Donnelly (P39281)
Pinckney, MI 48169                                 Assistant Attorneys General
734.954.0100                                       Attorneys for Defendants
jim@fettlaw.com                                    State Operations Division
                                                   P.O. Box 30754
                                                   Lansing, MI 48909
                                                   517.335.7573
                                                   froehlichj1@michigan.gov
                                                   barrancok@michigan.gov
                                                   mcgivneyj@michigan.gov
                                                   donnellym@michigan.gov
                                                                               /
           CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      As required under LCivR 7.2(b)(ii), I, Joseph T. Froehlich, hereby certify that

this supporting brief contains approximately 5,946 words, exclusive of the case

caption, cover sheets, any table of contents, any table of authorities, the signature

block, attachments, exhibits, and affidavits, and was created using Microsoft Word
365. The brief is within the 10,800 word limit allowed under LCivR 7.2(b)(i) for

briefs support of dispositive motions.


                                              /s/ Joseph T. Froehlich
                                              Joseph T. Froehlich (P71887)
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              State Operations Division
                                              P. O. Box 30754
                                              Lansing, MI 48909
Dated: July 20, 2020                          517.335.7573


                           CERTIFICATE OF SERVICE

I certify that on July 20, 2020, I electronically filed the foregoing papers with the
Clerk of the Court using the ECF system, which will provide electronic copies to
counsel of record, and I certify that my secretary has mailed by U.S. Postal Service
the papers to any non-ECF participant.

                                              /s/ Joseph T. Froehlich
                                              Joseph T. Froehlich
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              State Operations Division




                                          2
